Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 12/3/21 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 11/22/21. Claims 1, 4-5, 11, and 14-15 have been amended. Claims 2 and 12 were previously cancelled. Claims 1, 3-11, and 13-20 are allowed.
					Allowable Subject Matter
3.          The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Jones (US PG Pub: 2018/0348390) teaches a system for tool monitoring, comprising: a plurality of tools of one or more energy industry systems, the plurality of tools configured to be disposed in one or more boreholes in one or more resource bearing formation; one or more sensors connected to each tool of the plurality of tools, each sensor of the one or more sensors configured to measure at least one parameter related to performance of each tool of the plurality of tools; each tool configured to store measurements of the at least one parameter in an individual tool history; and a processing device configured to collect the individual tool history from each tool.

Benson (US PG Pub: 2017/0058656) teaches the database configured to store the individual performance history records in a hierarchical data structure, the hierarchical data structure including a site record for one or more tools in a respective site, and a region record for one or more sites in a respective geographic region; wherein the database is configured to store the individual performance history records based on a type of tool and a type of formation.
Bryant (US PG Pub: 2019/0128114) teaches and wherein a tool is configured to, in response to identifying an event during operation of the tool, store a record of the event in the individual tool history.    
None of the prior art on record taken either alone or in obvious combination disclose
the “the tool memory configured to retain the individual tool history after loss of power to a tool, the individual tool history stored in the tool memory including running time and a record of each performance related event that occurs during operation of the tool, the individual tool history including an indication of each event and a time of each event” in combination with the other claimed limitation specific to the energy industry systems including the boreholes and individual performance history records based on a type of tool and type of formation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
5. 	Claims 3-10 are allowed due to their direct/indirect dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.